 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10   COMMONWEALTH LAND TITLE                               Case No.: 2:11-cv-00380-APG-CWH
     INSURANCE COMPANY, a Nebraska
11   corporation,
                                                           ORDER UPON STIPULATION
12                  Plaintiff,
13          vs.
     NEVADA TITLE COMPANY, a Nevada
14   corporation; NEVADA TITLE INSURANCE
     COMPANY, a Nevada corporation; Does I
15   through X, inclusive,
16                  Defendants.
17

18

19          For good cause shown: It is hereby ordered that the Parties’ Stipulation for a continuance
20   is granted. By June 9, 2020, the Parties shall file a status report that the matter is in need of an
21   additional stay, or that the matter is resolved and closing documents are being prepared, or the
22   parties shall submit a new scheduling order as to the completion of discovery.
23          IT IS SO ORDERED.
24          Dated: November 12, 2019.
25
                                                           __________________________________
26
                                                           UNITED STATES DISTRICT JUDGE
27

28
                                                       1
